                 THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         EASTERN DIVISION
                          No. 4:19-cv-157-D


DIJON SHARPE,                           )
                                        )
                  Plaintiff,            )
                                        )
             v.                         )
                                        )
TOWN OF WINTERVILLE POLICE              )
DEPARTMENT, Officer WILLIAM             )          ORDER AMENDING
BLAKE ELLIS, in his official            )         SCHEDULING ORDER
capacity only, and Officer MYERS        )
PARKER HELMS N, both                    )
individually and in his official        )
capacity,                               )
                                        )
                  Defendants.           )

      In the above-entitled action, the Parties have for good cause shown

moved to amend the Scheduling Order (DE 22) entered by the Court on March

25, 2020.

     IT IS NOW ORDERED that the Parties' Joint Motion to Amend

Scheduling Order is ALLOWED and the Scheduling Order (DE 22) is hereby

amended to include the following new deadlines:

   1. All discovery shall be completed by Monday, December 7, 2020.

   2. The deadline for filing dispositive motions is extended to Monday,

      January 4, 202/.




      Case 4:19-cv-00157-D Document 30 Filed 08/07/20 Page 1 of 2
      Except as modified above, the Scheduling Order (DE 22) remains in full

force and effect.

      SO ORDERED, this the      7     day of August, 2020.




                                    United States District Judge




                                      2



       Case 4:19-cv-00157-D Document 30 Filed 08/07/20 Page 2 of 2
